Citation Nr: 1531264	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-18 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for Dupuytren's contracture of the left hand.

3.  Whether new and material evidence has been received to reopen a claim for service connection for headaches.

4.  Whether new and material evidence has been received to reopen a claim for service connection for memory loss.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability in the right hand due to release of contracture, right 5th digit.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to May 1980.  He testified at an April 2015 Travel Board hearing.  The hearing transcript is of record.  

The issues of entitlement to service connection for diabetes mellitus, erectile dysfunction, depression, tinnitus, and compensation under 38 U.S.C.A. § 1151 for additional disability in the right hand due to release of contracture, right 5th digit are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed May 2008 decision, the RO denied service connection for bilateral hearing loss; evidence received since the May 2008 rating decision does not support the application to reopen.  

2.  In an unappealed October 2006 decision, the RO denied service connection for Dupuytren's contracture of the left hand; evidence received since the October 2006 rating decision does not support the application to reopen.  

3.  In an unappealed May 2008 decision, the RO denied service connection for headaches; evidence received since the May 2008 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection for headaches. 

4.  In an unappealed May 2008 decision, the RO denied service connection for memory loss; evidence received since the May 2008 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection for memory loss. 

5.  The Veteran was treated for an injury to the head and for headaches in service; currently-diagnosed post-concussion syndrome with symptoms of memory loss and headaches is related to service.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria to reopen service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2014).

3.  The October 2006 rating decision which denied service connection for Dupuytren's contracture of the left hand is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  The criteria to reopen service connection for Dupuytren's contracture of the left hand have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2014).

5.  The May 2008 rating decision which denied service connection for headaches is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
6.  The evidence received subsequent to the May 2008 rating decision is new and material to reopen service connection for headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2014).

7.  The October 2006 rating decision which denied service connection for memory loss is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
8.  The evidence received subsequent to the October 2006 rating decision is new and material to reopen service connection for memory loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2014).

9.  Resolving reasonable doubt in the Veteran's favor, post-concussion syndrome with symptoms of memory loss and headaches was incurred in service.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim." 

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  When statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

Bilateral Hearing Loss and Dupuytren's Contracture of the Left Hand

The RO previously denied service connection for bilateral hearing loss in October 2006 and May 2008 decisions.  The RO previously denied service connection for Dupuytren's contracture of the left hand in an October 2006 decision.  

The record shows that the Veteran submitted a February 2007 request to "review my claim," in which he referenced treatment for a head injury in service.  This correspondence was construed by the RO as a request to review or reconsider the previous denial of service connection for headaches, memory loss, and hearing loss.  

In May 2008, the RO continued the denial of service connection for headaches, memory loss, and hearing loss.  While the February 2007 correspondence was received within one year of the October 2006 rating decision, the Board finds that the correspondence was not a notice of disagreement with that decision as the Veteran did not express a desire for appellate review.  See 38 C.F.R. § 20.201 (2014).  He merely requested that the RO reconsider the prior decision.  The Veteran did not appeal the May 2008 denial of service connection for bilateral hearing loss.  

Moreover, the Veteran did not submit new evidence addressing the appeal for left hand Dupuytren's contracture within the one-year appeal period following the October 2006 denial, and did not submit new evidence addressing the appeal for hearing loss within the one-year appeal periods following the October 2006 or May 2008 denials, to include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  

Accordingly, the October 2006 and May 2008 decisions, as they pertain to claims for service connection for Dupuytren's contracture of the left hand and bilateral hearing loss, respectively, were final.  The scope of the claims has not changed, and an analysis of the claim on the basis of whether new and material evidence had been submitted is appropriate.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); cf. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Service connection for hearing loss was denied in May 2008 because it was not incurred or aggravated in service, and because the Veteran did not have a hearing loss disability under 38 C.F.R. § 3.385.  The evidence of record at the time of the last final denial of service connection for hearing loss in May 2008 included an April 2008 VA audiological examination, which noted the in-service noise exposure and report of current difficulty with hearing.  The examiner found, however, that hearing was within normal limits bilaterally with excellent speech recognition scores.  For these reasons, new and material evidence in this case must establish a current hearing loss disability for VA purposes under 38 C.F.R. § 3.385, or must tend to establish a nexus between a current hearing loss disability and service.  

Service connection for Dupuytren's contracture of the left hand was denied in October 2006 because a laceration to the left hand in service was not shown to result in any permanent residuals or chronic disability, and Dupuytren's contracture was diagnosed more than 20 years post-service.  Accordingly, new and material evidence must tend to establish a nexus between currently-diagnosed Dupuytren's contracture of the left hand and service.   

New evidence submitted since the last final denial of service connection for bilateral hearing loss and Dupuytren's contracture of the left hand includes the Veteran's hearing testimony, private treatment records dating from 2008 to present, updated VA treatment records, and an April 2013 VA audiological examination.  The Board finds that the new evidence submitted is not material to reopen claims of service connection for bilateral hearing loss or Dupuytren's contracture of the left hand.  

As discussed above, new and material evidence in this case must establish a current hearing loss disability for VA purposes under 38 C.F.R. § 3.385 or must otherwise establish a nexus between current hearing loss and service.  While the Veteran was afforded a VA audiological examination in April 2013, audiometric testing results were deemed invalid on initial testing and on retesting.  Accordingly, audiometric data was not reported and a current hearing loss disability was not established.  

The Veteran provided lay testimony identifying exposure to artillery fire from a 155 mm Howitzer in service; however, in-service noise exposure, to include exposure to 155 mm cannon blasts, was already considered in an April 2004 VA examination report, and of record at the time of the May 2008 denial.  Similarly, while his wife provided lay testimony identifying observed symptoms related to hearing loss, such as difficulty hearing conversation or the need to turn the volume on the television up, reported difficulty with hearing in conversational situations and the need to have the volume of the television turned up were both noted and considered in the April 2004 VA examination report.  Accordingly, the lay testimony is duplicative of evidence previously of record.  

Because new evidence received since the last final denial of service connection in May 2008 does not establish a current hearing disability for VA purposes, and does not otherwise establish a nexus between any current hearing loss disability and service, the new evidence submitted is not material to the claim for service connection for bilateral hearing loss and service connection for bilateral hearing loss is not reopened.

New evidence, in the form of private treatment records and VA treatment records, identify a diagnosis and treatment for Dupuytren's contracture of the left hand; however, such diagnosis was already established at the time the claim was denied in October 2006.  The Veteran continues to contend that Dupuytren's contracture of the left hand is related to an in-service left hand injury, a contention previously considered in the unappealed October 2006 decision.  

In Board hearing testimony, the Veteran described an injury to the left hand in service.  The Board finds, however, that this injury was already considered by the RO in its October 2006 denial of service connection.  While new, the evidence of record does not tend to establish a nexus between Dupuytren's contracture of the left hand and service.  For these reasons, the new evidence submitted is not material to the claim for service connection for Dupuytren's contracture of the left hand, and the claim is not reopened.

Headaches and Memory Loss

The RO previously denied service connection for headaches and memory loss in October 2006 and May 2008 decisions.  The Veteran did not submit a timely notice of disagreement to the October 2006 rating decision, and no new evidence addressing the claims for headaches and memory loss was received within one year of the October 2006 rating decision.  

In May 2008, the RO continued the denial of service connection for headaches and memory loss.  The Veteran did not submit a notice of disagreement to the May 2008 rating decision.  While he did not submit new evidence addressing the claim for service connection for headaches within the one-year appeal period following the May 2008 denial, in December 2008, new and material evidence under 38 C.F.R. § 3.156(b) was received to reopen service connection for memory loss.  

For these reasons, the last final denial of service connection for headaches was in May 2008, and the last final denial of service connection for memory loss was in October 2006.  The scope of the above claims has not changed, and an analysis of the claim on the basis of whether new and material evidence had been submitted is appropriate.  

In October 2006, the RO denied service connection for short term memory loss because the disorder was not incurred or caused by service.  In May 2008, the RO denied service connection for headaches because the disorder was not incurred or caused by service, noting that while the Veteran was treated for a head injury in service with a complaint of headaches, no chronic condition was shown in service.  For these reasons, the new and material evidence in this case must tend to establish a nexus between claimed headaches and memory loss and service or an in-service head injury. 

New evidence, relating to the claims for service connection for headaches and memory loss, received subsequent to the October 2006 and May 2008 rating decisions includes VA and private treatment records and April 2015 Board hearing testimony.  In his hearing testimony, the Veteran provided additional details with respect to an in-service head injury and identified the onset of chronic headaches in service after his head injury.  This evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  Additionally, private psychiatric treatment records received in December 2008 identify short term memory loss, reported to be present since 1978.  Accordingly, new and material evidence sufficient to reopen service connection for headaches and memory loss has been received.

Having reopened the claim, the Board will now adjudicate the claim on the merits.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran contends that headaches and memory loss are related to a head injury in service.  After reviewing all the lay and medical evidence, the Board finds, resolving all reasonable doubt in his favor, that currently-diagnosed post-concussion syndrome with symptoms of memory loss and headaches was incurred in service.  

First, the Veteran has currently-diagnosed post-concussion syndrome with symptoms of memory loss, vertigo, and complaints of headaches, shown by a July 2005 treatment report from a private neurologist.  

Next, the Veteran experienced an injury to the head and headaches in service.  Specifically, service treatment records show that he was seen for headaches and pain from sutures in July 1979.  It was noted that he was seen by the emergency room and had received sutures on the forehead.  He was assessed with post trauma.  He reported in April 2015 hearing testimony that he injured his head when a fellow service member kicked in a door, and reported that he needed eight to ten stitches at that time.  

The Veteran testified that he had the onset of headaches in service after this injury, that headaches continued to get worse, but that he was discouraged from going to sick call.  Private psychiatric treatment records from Dr. W. document current problems with short term memory loss, and the Veteran reported in a January 2008 treatment note that he had short term memory loss since 1978, dating back to service.  Based on the above, the Veteran has provided competent and credible lay evidence identifying symptoms of headaches and memory loss immediately following a head injury in service, supported by clinical records showing headaches in service, and current treatment identifying memory loss symptoms since service.  

Moreover, a July 2005 private opinion from Dr. L., a neurologist, has provided probative evidence relating currently-diagnosed post-concussion syndrome with symptoms of memory loss and headaches to service.   In the report, Dr. L. noted the Veteran's complaints of headaches and memory loss since an in-service head injury.  He was diagnosed with post-concussion syndrome with memory loss and vertigo and brainstem concussion.  Dr. L. opined that these diagnoses were directly related to injuries sustained while in the armed forces.  

Neurological studies conducted by Dr. L. along with a copy of service treatment records appear to have been submitted with the opinion.  Thus, it appears that relevant service treatment records were reviewed.  Even if service treatment records were not reviewed, because the opinion was based on a credibly reported history of head injury in service, and current evaluation of the Veteran, that the opinion is probative.  Resolving reasonable doubt in his favor, service connection for post-concussion syndrome with symptoms of memory loss and headaches is warranted.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued November 2008 preadjudicatory notice to the Veteran which met the VCAA notice requirements and addressed the new and material evidence claims consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA has also made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, lay statements and testimony, VA and private medical records, VA examinations, and private medical opinions.  Although a VA examination was not conducted with respect to the claim to reopen service connection for Dupuytren's contracture of the left hand, VA is not required to obtain an examination for a claim to reopen a finally decided decision.

Because this decision constitutes a full grant of the benefits sought on appeal with regard to claimed headaches and memory loss, no further discussion regarding VCAA notice or assistance duties is required with regard to that claim.   For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 


ORDER

The application to reopen service connection for bilateral hearing loss is denied.

The application to reopen service connection for Dupuytren's contracture of the left hand is denied.

New and material evidence having been received, the application to reopen service connection for the headaches is granted.  

New and material evidence having been received, the application to reopen service connection for the memory loss is granted.  

Service connection for post-concussion syndrome with memory loss and headaches is granted.  


REMAND

The VCAA requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  
38 U.S.C.A. § 5103A.  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

During April 2015 Board hearing testimony, the Veteran identified treatment for diabetes mellitus at the Bronx VA Medical Center in 1980, as well as continued treatment at the Brooklyn VA Medical Center in the mid-80s.  Accordingly, a remand for VA medical records is warranted.  

Further, an October 2009 private medical opinion from Dr. L. indicates that erectile dysfunction is secondary to diabetes mellitus.  As a determination on service connection for diabetes mellitus could substantially affect the claim erectile dysfunction, the Board finds that these issues are inextricably intertwined and a determination as to the appeal for service connection for erectile dysfunction is deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Next, the Veteran provided testimony indicating that symptoms of depression were present in service, and reported that he was initially treated for depression at the Brooklyn VA Medical Center.  Additionally, a private psychologist opined in October 2009 that depression was causally related to right hand post-surgical pain.  Thus, a remand for an examination is warranted to address depression.

Additionally, during April 2015 Board hearing testimony, the Veteran reported experiencing ringing in the ears after a head injury in service.  He contends that tinnitus is related to an in-service head injury.   An April 2013 VA examination did not provide a medical opinion with regard to claimed tinnitus, and did not address the Veteran's new contention with regard experiencing tinnitus following an in-service head injury.  Accordingly, a remand for a supplemental VA examination is warranted to address claimed tinnitus.  

Next, in a June 2010 notice of disagreement, the Veteran indicated that he wanted to appeal the September 2009 denial of "Dupuytren's disease."  While the RO issued a statement of the case addressing Dupuytren's contracture of the left hand, the September 2009 rating decision also denied a 38 U.S.C.A. § 1151 claim based on a release of [Dupuytren's] contracture in the right fifth finger.  During April 2015 Board hearing testimony, he indicated that he was appealing the 38 U.S.C.A. § 1151 claim and provided testimony related to his right hand surgery.  Accordingly, the Board has liberally construed the June 2010 notice of disagreement to include the 38 U.S.C.A. § 1151 claim.  

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of the remand is to give the RO an opportunity to cure this defect by issuing a statement of the case (SOC). Thereafter, the claims file should be returned to the Board only if the Veteran perfects his appeal in a timely manner.  

Accordingly, the case is REMANDED for the following actions:

1.   Obtain outstanding VA treatment records from the VA Medical Centers in the Bronx, New York and Brooklyn, New York dated from 1980 to 2004.  If the search for the requested records has negative results, notify the Veteran and place a statement to that effect in the record.

2.  Schedule the Veteran for an examination to address the etiology of claimed depression.  The record should be made available to the examiner for review in connection with this examination.  All indicated tests and studies should be performed.  The examiner should identify all currently-diagnosed acquired psychiatric disorders and indicate whether any such diagnoses are related to service or to any claimed physical disabilities.  The examiner should provide a rationale for his or her opinion with reference to the evidence of record.

3.  Schedule the Veteran for a supplemental examination to address the etiology of claimed tinnitus, to include as due to a head injury in service.  The record should be made available to the examiner for review in connection with this examination.  All indicated tests and studies should be performed.  The examiner should provide a rationale for his or her opinion with reference to the evidence of record.

4.  Issue a statement of the case addressing entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability in the right hand due to release of contracture, right 5th digit.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  Advise the Veteran that the appeal will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his appeal.

5.  After all development has been completed, review the case again based on the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and give him a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


